Citation Nr: 1034013	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  09-07 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to an increased rating in excess of 10 percent for 
service connected residuals of a right elbow injury with 
degenerative joint disease (major).

2.	Entitlement to an increased rating in excess of 10 percent for 
service connected folliculitis (claimed as a rash) prior to 
July 28, 2009.

3.	Entitlement to an increased rating in excess of 60 percent for 
service connected folliculitis (claimed as a rash) since July 
28, 2009.


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1972 to December 
1974.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of November 2007 by the Department of 
Veterans Affairs (VA) San Juan, Commonwealth of Puerto Rico, 
Regional Office (RO) that denied the Veteran's claims for 
increased ratings for his service-connected folliculitis and the 
residuals of a right elbow injury, both evaluated as 10 percent 
disabling.  During the course of the appeal, specifically in 
August 2009, the RO increased the evaluation assigned for the 
folliculitis to 60 percent disabling, effective July 28, 2009.  
As such, the issues are as characterized above.  


FINDINGS OF FACT

1.	The Veteran's right elbow injury with degenerative joint 
disease is manifested by flexion to no less than 120 degrees, 
supination to 50 degrees, and pronation to 50 degrees, with 
pain.

2.	Prior to July 28, 2009, the Veteran's service connected 
folliculitis was manifested by a rash affecting 10 percent of 
the entire body and none on his exposed areas.

3.	Since July 28, 2009, the Veteran's service connected 
folliculitis affected 60 percent of his entire body and more 
than 40 percent of the exposed areas.


CONCLUSION OF LAW

1.	The criteria for an evaluation in excess of 10 percent for 
right elbow injury with degenerative joint disease is not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5206 (2009).

2.	The criteria for an evaluation in excess of 10 percent for 
folliculitis are not met prior to July 28, 2009.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 
4.118, Diagnostic Code 7806 (2009).

3.	The criteria for an evaluation in excess of 60 percent for 
folliculitis are not met prior to July 28, 2009.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 
4.118, Diagnostic Code 7806 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sough, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  This duty 
includes assisting with the procurement of relevant records, 
including pertinent treatment records, and providing an 
examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Here, the duty to notify was satisfied by a notice letters sent 
to the Veteran in August 2007 and March 2008.  These letter 
informed him of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and of what 
evidence the Veteran should provide.  The Dingess notice was also 
provided in these letters.

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
medical records and providing the Veteran with VA examinations.  
The Veteran stated he had no additional evidence to submit.  
Consequently, the duty to notify and assist has been satisfied 
and this claim is now decided on appeal.

Increased Rating

For historical purposes, it is noted that service connection was 
established for right elbow injury with degenerative joint 
disease and folliculitis by the RO in a June 1999 decision based 
on evidence that the conditions started during service.  The 
Veteran submitted increased rating claims on these issues on 
numerous occasions.  However, with each increased rating claim, 
the RO has continued the initial 10 percent evaluations assigned.  
In July 2007, the Veteran filed a claim for an increased rating 
for these disorders.  As noted above, in the appealed November 
2007 decision, the 10 percent evaluations were continued, but 
during the course of this appeal, the RO, in an August 2009 
decision, increased the evaluation assigned for the service-
connected folliculitis to 60 percent.  

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, and by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries, and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  Separate Diagnostic Codes (DC) identifies 
the various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2009).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2009).  Where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  Staged ratings are, however, appropriate 
for an increased- rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant temporal focus for adjudicating an increased-rating 
claim is on the evidence concerning the state of the disability 
from one year before the claim was filed until VA makes a final 
decision on the claim.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).



Right Elbow Injury with Degenerative Joint Disease
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40 (2009).  It is essential that the examination on 
which ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervations, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  Id.

VA must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, which 
requires the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require 
a separate rating for pain, it does provide guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  The Board has a special obligation to 
provide a statement of reasons or bases pertaining to § 4.40 in 
rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 
(1997).

Disabilities of the elbow and forearm are rated under Diagnostic 
Codes 5205 to 5213.  38 C.F.R. § 4.71a, Diagnostic Codes 5205-
5213.  Normal ranges of elbow and forearm motion are defined by 
VA regulation as follows: elbow flexion from zero to 145 degrees; 
forearm pronation from zero to 80 degrees; and forearm supination 
from zero to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

The RO has evaluated the Veteran's right elbow disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5206, pertaining to limitation 
of flexion of the forearm.  Diagnostic Code 5206 assigns a 0 
percent rating for limitation of flexion to 110 degrees.  A 10 
percent rating is warranted for limitation of flexion to 100 
degrees.  A 20 percent rating is appropriate for flexion limited 
to 90 degrees.  A 30 percent rating is assigned for limitation of 
flexion to 70 degrees.  A 40 percent rating is given for 
limitation of flexion to 55 degrees.  A 50 percent rating is 
applicable to limitation of flexion to 45 degrees.  As noted 
above, all of these rating are assigned for a disability of the 
major extremity.
 
Another applicable code is under Diagnostic Code 5213, for 
impairment of supination or pronation, where limitation of 
supination to 30 degrees or less warrants a 10 percent rating and 
limitation of pronation with motion lost beyond the last quarter 
arch where the hand does not approach full pronation warrants a 
20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5213.

According to the evidence of record, the Veteran underwent a VA 
examination of the right shoulder in August 2007.  The Veteran's 
did not report any worsening of symptoms of his right elbow.  
Flexion was measured from 0 to 145 degrees.  See VA examination, 
dated August 2007.

VA treatment records from October 2007 to February 2008 do not 
report any complaint or treatment for the right elbow disorder.  
However, in January 2009, the Veteran stated his right elbow 
discomfort persists and he cannot sleep.  The Veteran stated his 
elbow locks when he moves it.  He stated there is no change in 
his condition as he continues to experience limitation and 
constant pain.  See VA treatment records, dated October 2007 to 
February 2008.

In June 2009, the Veteran underwent a VA examination of his right 
elbow.  The  Veteran reported pain with an intensity of 7 out of 
10 as well as some stiffness and lack of endurance with 
repetitive motion.  He reported flare ups at least three or four 
times a month lasting several hours aggravated by repetitive 
motion.  There have been no episodes of dislocation or recurrent 
subluxation.  The Veteran stated he returned in 1997 as a truck 
driver due to the inability to shift gears.  A physical 
examination revealed no swelling, redness, or ankylosis.  The 
examiner noted the veteran was asked to repeatedly flex and 
extend his right elbow joint without resistance and pain was 
present but without weakness or fatigue.  Flexion of the elbow 
was 0 to 120 degrees, painful in the last 30 degrees with 
functional loss of 25 degrees due to pain.  Supination was 
between 0 to 50 degrees, pain in the last 30 degrees and 
functional loss of 35 degrees due to pain.  Pronation was at 0 to 
50 degrees, pain in the last 10 degrees functional loss of 30 
degrees due to pain.  A x-ray revealed moderate degenerative 
joint disease.  See VA examination, dated June 2009.

A rating in excess of 10 percent is not warranted for limitation 
of flexion, as the evidence demonstrates functional limitation 
has not been so great as to warrant a finding that flexion is 
limited to a least 90 degrees.  In addition, supination was not 
limited to 30 degrees or limitation of pronation manifested by 
motion lost beyond the last quarter of the arc, considering 38 
C.F.R. §§ 4.40, 4.45, a compensable rating for impairment of 
supination or pronation is not warranted under Diagnostic Code 
5213.  Thus, the Board concludes the criteria for a 10 percent 
evaluation, throughout the appeal period, is met. 

With regard to establishing loss of function due to pain, it is 
necessary that complaints be supported by an adequate pathology 
and evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40.  The Board finds that the effects of pain due to the 
Veteran's service connected right elbow disability are 
contemplated in the 10 percent rating currently assigned.  
Pursuant to Deluca, there is no indication that pain due to the 
disability causes a functional loss greater than that 
contemplated by the 10 percent evaluation assigned by the RO.  
See 38 C.F.R. § 4.40.  As noted, on examination of June 2009, a 
functional loss of right elbow motion of 25 degrees due to pain 
was found.  This would limit the elbow motion to 95 degrees of 
flexion, which contemplates an evaluation of 10 percent under 
Diagnostic Code 5206.

The Board has also considered whether this disability would be 
more appropriately rated under an alternative diagnostic code 
that applies to disabilities of the elbow and forearm.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5205 through 5212.  However, the 
Board finds that the Veteran does not satisfy the criteria for a 
rating in excess of 10 percent under any of these criteria.

Diagnostic Code 5205 (ankylosis of the elbow) is not applicable, 
as the Veteran's elbow is not ankylosed.  The Veteran does not 
qualify for a higher rating under Diagnostic Code 5207 
(limitation of extension) because he was found to have full 
extension on examination.  Nor is Diagnostic Code 5208 (flexion 
limited to 100 degrees and extension to 45 degrees) applicable, 
as it contemplates limitation of both flexion and extension, 
which are not shown in the case at hand.  Diagnostic Codes 5209 
(other impairment of the flail joint), 5210 (nonunion of the 
radius and ulna with false flail joint), 5211 (impairment of the 
ulna), and 5212 (impairment of the radius) do not apply either, 
as none of these disabilities is noted in the Veteran's medical 
records.

In short, the Board finds that the Veteran's right elbow 
disability is most appropriately rated as 10 percent disabling 
under Diagnostic Code 5206. 

In reaching this conclusion, the Board also has considered 
whether the Veteran is entitled to a greater level of 
compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
residuals of a right elbow with degenerative joint disease is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's left elbow disability with the 
established criteria shows that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his right elbow disability.  Indeed, it does 
not appear from the record that he has been hospitalized at all 
for that disability during the period on appeal.  Additionally, 
there is not shown to be evidence of marked interference with 
employment beyond that already contemplated by the 10 percent 
rating criteria due to the disability.  The Board finds that the 
evidence does not demonstrate an exceptional or unusual clinical 
picture beyond that contemplated by the rating criteria.  

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board, therefore, has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

For these reasons, the preponderance of the evidence is against 
the claim for an increased rating for right elbow injury with 
degenerative joint disease and the benefit-of-the-doubt rule does 
not apply.  38 U.S.C.A. §5107(b).

Folluculitis 

The Veteran's folliculitis has been rated under Diagnostic Code 
7806, for dermatitis or eczema.  Under Diagnostic Code 7806, a 10 
percent rating requires that at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less than 
20 percent, of exposed areas affected, or; intermittent therapy 
such as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating requires that 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent rating requires that more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required during 
the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2009).  

Diagnostic Code 7806 also provides for the disability to be rated 
as disfigurement of the head, face, or neck (Diagnostic Code 
7800); or as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.      38 C.F.R. 
§ 4.118.  

The Board notes that effective October 23, 2008, VA amended the 
Schedule for Rating Disabilities by revising that portion of the 
Schedule that addresses the skin.  Specifically, these amendments 
concern 38 C.F.R. § 4.3118, Diagnostic Codes 7800-7805.  However, 
these amendments apply to applications for benefits received by 
VA on or after October 23, 2008.  As the Veteran's claim was 
already pending as of that date, these new regulations do not 
apply.  The Board recognizes that these regulations appear to 
provide for consideration of the new regulations upon request by 
the Veteran.  However, in this case, no such request has been 
made.  Furthermore, the Board notes that, even in the event such 
requests are made, the regulations specifically prohibit 
application of these regulations prior to October 23, 2008, and 
as noted above, the Veteran's predominant disability is not 
manifested by disfigurement of the head, face or neck or scars 
and as such will not be rated under the criteria pertaining to 
Diagnostic Codes 7800-7805.  

A.	Prior to July 28, 2009

In August 2007, the Veteran was afforded a VA skin examination.  
He reported a history of folliculitis with severe itching since 
his active military duty.  A physical examination revealed the 
affected area was "[l]ocated on the trunk, extremities and 
buttocks, there are pustules and excoriated papules and nodules.  
Ten percent of entire skin is affected.  No exposed skin is 
affected."  In addition, no disfigurement was noted but the 
examiner opinied the Veteran's 'skin condition may affect his 
usual daily activities due to severe itching."  See VA skin 
examination report, dated August 2007.

In January 2009, the Veteran was treated for his skin condition 
by a VA dermatologist with ointments and creams.  The objective 
evidence showed lesion on the back, chest, forearms, and lower 
extremities.  There is no indication it covered more than 10 
percent of the entire skin or that it was disfiguring.  See VA 
treatment record, dated January 2009.

Here, the evidence shows that the Veteran's skin disability 
picture more nearly approximates the currently assigned 10 
percent rating and that a higher rating is not warranted at any 
time during this appeal.  The Board also acknowledges that the 
Veteran is using Clobetasol, which is a corticosteroid.  However, 
the dermatologist from the January 2009 treatment indicated that 
the Veteran uses his medication topically; systemic therapy has 
not been shown.  Therefore, a higher rating based on systemic 
therapy such a corticosteroids has not been shown.

There is also no other diagnostic code warranting an increased 
rating.  Other skin diagnostic codes from 7800-7820 provide for 
ratings greater than 10 percent with a showing of disfigurement, 
scars, bullous disorder, psoriasis, dermatitis requiring systemic 
therapy, infection or skin cancer.  The medical evidence simply 
does not indicate disfigurement, scars, bullous disorder, 
psoriasis, infection and cancer.  Clearly, these alternative 
diagnostic codes are not applicable here.

In sum, the Board finds that the Veteran's folliculitis has not 
manifested symptomatology that more nearly approximates the 
criteria required for a rating in excess of 10 percent at any 
time during the appellate period prior to July 2009.  The Board 
also finds that evidence does not show an exceptional or unusual 
disability picture as would render impractical the application of 
the regular schedular rating standards.  See 38 C.F.R. § 3.321 
(2009).  The current evidence of record does not demonstrate that 
the skin disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  § 
3.321.  There is no indication the Veteran's skin condition has 
affected his employability.  The schedule is intended to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability specified 
[in the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades of 
disability."  38 C.F.R. § 4.1 (2009).  In this case, the very 
problems reported by the Veteran are specifically contemplated by 
the criteria discussed above, including the effect on his daily 
life.  38 C.F.R. § 4.10 (2009).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for consideration 
of an extraschedular evaluation is not warranted.



B.	Since July 28, 2009

On July 28, 2009, the Veteran underwent another VA skin 
examination.  The Veteran was treated daily with a cortisteroid 
for the past twelve months.  A physical examination reported  
greater than 40 percent of the exposed areas were affected by the 
skin condition.  In addition "[s]everal pustules in both arms, 
both legs, face, chest, abdomen, back and scalp [were] in 
different stages of healing, including ulcers.  No evidence of 
infection at the moment of evaluation."  The examiner noted 60 
percent of the total body area were affected.  See VA skin 
examination, dated July 2009.

In this case, the evidence since July 2009 indicated the Veteran 
has met the 60 percent compensable rating under DC 7806.  The 
Board also acknowledges that 60 percent is the maximum rating 
available under this diagnostic code.  Furthermore, there is also 
no other diagnostic code warranting an increased rating.  Other 
skin diagnostic codes from 7800-7820 provide for ratings greater 
than 60 percent with a showing of disfigurement, scars, bullous 
disorder, psoriasis, dermatitis requiring systemic therapy, 
infection or skin cancer.  The medical evidence does not indicate 
disfigurement, scars, bullous disorder, psoriasis, infection and 
cancer.  Therefore, these alternative diagnostic codes are not 
applicable here.

The Board also finds that evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 38 
C.F.R. § 3.321 (2009).  The current evidence of record does not 
demonstrate that the skin disability has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  There is no indication the Veteran's skin condition 
has affected his employability.  Again, the problems reported by 
the Veteran have been contemplated by the criteria discussed 
above, including the effect on his daily life.  38 C.F.R. § 4.10 
(2009).  Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand extraschedular consideration is not 
warranted.
  
For these reasons, the preponderance of the evidence is against 
the claim for an increased rating for folliculitis greater than 
10 percent prior to July 28, 2009, and 60 percent since July 28, 
2009, and the benefit-of-the-doubt rule does not apply.         
38 U.S.C.A. §5107(b).


ORDER

Entitlement to an increased evaluation for right elbow injury 
with degenerative joint disease, currently evaluated as 10 
percent disabling, is denied.  

Entitlement to an increased rating in excess of 10 percent for 
service connected folliculitis prior to July 28, 2009, is denied.

Entitlement to an increased rating in excess of 60 percent for 
service connected folliculitis since July 28, 2009.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


